Citation Nr: 1211314	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  08-12 524	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for neuropathy.

2.  Entitlement to service connection for a breathing disorder.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a back condition.

5.  Entitlement to service connection for swelling of the joints including the ankles.

6.  Entitlement to service connection for high cholesterol.

7.  Entitlement to service connection for a mole on the right thigh.

8.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and panic disorder with agoraphobia.

9.  Entitlement to service connection for hearing loss.

10.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1967 to January 1969.  From June 1968 to January 1969, he served in the Republic of Vietnam (RVN).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction subsequently was transferred to the RO in St. Petersburg, Florida.

In September 2011, the Veteran testified at a Video Conference hearing held before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

VA treatment records which were not considered in the April 2008 supplemental statement of the case last adjudicating this matter were associated with the claims file following the aforementioned hearing.  The Veteran's representative waived the right to have the agency of original jurisdiction (AOJ), which in this case is the RO, initially consider this additional evidence in a Memorandum dated in January 2012.  As such, the Board has jurisdiction to consider this evidence in the first instance here.  See 38 C.F.R. § 20.1304(c).

The following determination regarding the issues of entitlement to service connection for neuropathy, for a breathing disorder, for hypertension, for a back condition, for swelling of the joints including the ankles, for high cholesterol, and for a mole on the right thigh is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder." 

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims held that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness.  As the Veteran files a claim for the affliction her mental condition, whatever that is, causes him, VA must construe the claim to include any and all of her currently diagnosed psychiatric disabilities.  Id.  Here, the Veteran filed a claim of entitlement to service connection for PTSD.  The medical evidence of record indicates that he recently has been diagnosed with depression, panic disorder with agoraphobia, and PTSD.  Therefore, the Board has recharacterized the eighth issue on appeal as indicated above to include these disorders in addition to PTSD.

The issues of entitlement to service connection for an acquired psychiatric disorder, for hearing loss, and for tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

The issue of entitlement to service connection for a heart condition has been raised by the record, specifically in the Veteran's instant March 2006 claim, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran submitted a statement dated and received in November 2009 withdrawing his appeal regarding the issues of entitlement to service connection for neuropathy, for a breathing disorder, for hypertension, for a back condition, for swelling of the joints including the ankles, for high cholesterol, and for a mole on the right thigh.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal regarding the issues of entitlement to service connection for neuropathy, for a breathing disorder, for hypertension, for a back condition, for swelling of the joints including the ankles, for high cholesterol, and for a mole on the right thigh have been met.  38 U.S.C.A. § 7105(d)(5) (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5).  A substantive appeal may be withdrawn at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(c).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204(a).

In a written statement dated in as well as received in November 2009, well before the Board commenced reviewing the claim for adjudication purposes, the Veteran requested to "cancel" his appeal with respect to the following disabilities:  "neuropathy (peripheral nerve paralysis), disease of trachea or bronchitis, hypertensive vascular disease (hypertension), lumbosacral strain, skeletal injury or motion loss (swelling joints), high cholesterol, and skin disability (mole on right thigh)."  No allegations of errors of fact or law therefore remain with respect to the issues of entitlement to service connection for neuropathy, for a breathing disorder, for hypertension, for a back condition, for swelling of the joints including the ankles, for high cholesterol, and for a mole on the right thigh.  It follows that the criteria for withdrawal have been satisfied regarding these issues.  The Board accordingly does not have jurisdiction to review the appeal as to them, and they are dismissed.


ORDER

The appeal as to the issue of entitlement to service connection for neuropathy is dismissed.

The appeal as to the issue of entitlement to service connection for a breathing disorder is dismissed.

The appeal as to the issue of entitlement to service connection for hypertension is dismissed.

The appeal as to the issue of entitlement to service connection for a back condition is dismissed.

The appeal as to the issue of entitlement to service connection for swelling of the joints including the ankles is dismissed.

The appeal as to the issue of entitlement to service connection for high cholesterol is dismissed.

The appeal as to the issue of entitlement to service connection for a mole on the right thigh is dismissed.


REMAND

The issues of entitlement to service connection for an acquired psychiatric disorder, for hearing loss, and for tinnitus unfortunately must be remanded.  Although the Board sincerely regrets the additional delay, adjudication cannot proceed without further development.

I.  Notice

VA has a duty to notify the Veteran about substantiating his claim.  38 U.S.C.A. § 5103 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011).  This includes, among other things, informing him of the elements required to establish service connection.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran was notified by letter dated in April 2006 that establishing service connection for a disability generally requires:  (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical or satisfactory lay evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

At no time was the Veteran notified that establishing service connection specifically for PTSD requires all of the following:  (1) medical evidence diagnosing the condition in conformity with the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders, 1994 (DSM-IV), (2) credible supporting evidence that the claimed in-service stressor occurred, and (3) a link, established by medical evidence, between the current symptomatology and the established in-service stressor.  See 38 C.F.R. §§ 3.304(f) (2011), 4.125(a) (2011); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  

With respect to the second of these requirements, he therefore was not informed that his lay testimony alone is sufficient, provided that there is no clear and convincing evidence to the contrary and his claimed in-service stressor is consistent with the circumstances, conditions, or hardships of his service, if he engaged in combat with the enemy and his claimed in-service stressor is related to his combat, but there must be corroboration of his lay testimony regarding his claimed in-service stressor if he did not engage in combat with the enemy or if he engaged in combat with the enemy but his claimed in-service stressor is not related to his combat.  38 U.S.C.A. § 1154(b) (2011); 38 C.F.R. § 3.304(f)(2) (2011); Zarycki v. Brown, 6 Vet. App. 91 (1993); Dizoglio v. Brown, 9 Vet. App. 163 (1996); Cohen, 10 Vet. App. at 128; Moreau v. Brown, 9 Vet. App. 389 (1996).  The Veteran further was not notified that the second requirement for establishing service connection for PTSD was relaxed in certain circumstances effective July 13, 2010.  Specifically, he was not made aware that his lay testimony alone also now is sufficient provided that there is no clear and convincing evidence to the contrary, his claimed in-service stressor is consistent with the places, types, and circumstances of his service, and a VA or VA-contracted psychiatrist or psychologist confirms both that his claimed in-service stressor is adequate to support a diagnosis of PTSD and that his symptoms are related to it, if his claimed in-service stressor is related to fear of hostile military or terrorist activity.  38 C.F.R. § 3.304(f)(3) (2011).

The Veteran filed his claim in March 2006, well before the aforementioned change was implemented in 2010.  Nevertheless, he has the right to receive notice of this regulation, in addition to the requirements for establishing service connection specifically for PTSD, because of its potential effect on his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (holding that while the AOJ did not err in not providing notice that was not mandated at the time, the Veteran has the right to a content complying notice and proper subsequent VA process).  A remand thus is necessary so that this notice may be issued.




II.  Records

VA has a duty to assist the Veteran in substantiating his claim along coupled with the duty to notify him in this regard.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c) (2011).  The duty to assist includes making reasonable efforts to procure pertinent records.  See 38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c) (2011).  Reasonable efforts with respect to records in Federal custody consist of making as many requests as are necessary to obtain them unless it is concluded that they do not exist or that further requests would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(2) (2011).

In a January 2010 eFolder statement, the Veteran indicated that he had been awarded Social Security disability.  He noted that payments began in December 2009.

A review of the claims file does not reveal that any development has been undertaken with respect to requesting the Veteran's Social Security Administration (SSA) records.  The Veteran did not specify the disability or disabilities upon which his Social Security disability payments are based.  Yet it is possible that these payments, and thus the SSA records and determination supporting them, concern an acquired psychiatric disorder, hearing loss, and tinnitus given the presence of these conditions (as discussed below).  As such, the records are potentially relevant to the instant claim.  See Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009); Diorio v. Nicholson, 20 Vet. App. 193 (2006).  Attempts must be made to obtain them for this reason.  Accomplishment of this task requires a remand.

III.  Medical Examinations and Opinions

VA's duty to assist the Veteran in substantiating his claim also includes providing a medical examination and/or obtaining a medical opinion when necessary.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011).  A medical examination and/or medical opinion is necessary when there is:  (1) competent evidence that the Veteran has a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that he suffered an event, injury or disease in service or manifested certain diseases during an applicable presumption period; (3) an indication that the current disability or symptoms may be associated with service or with another service-connected disability; and (4) insufficient competent medical evidence of record to make a decision on the claim.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The third requirement establishes a low threshold.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits and credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. 79.

To date, VA has neither afforded the Veteran a medical examination nor solicited a medical opinion regarding his entitlement to service connection for an acquired psychiatric disorder, for hearing loss, or for tinnitus.  The Board finds that the provision of such a medical examination and opinion is required because each of the requirements for such a medical examination and/or medical opinion is satisfied.

With respect to an acquired psychiatric disorder, private treatment records contain a diagnosis of depression.  It appears that depression also may have been diagnosed in a March 2006 VA treatment record.  These records additionally contain diagnoses of panic disorder with agoraphobia and of PTSD.  However, there is no express indication that this latter diagnosis was made pursuant to the DSM-IV as is required.

Service personnel records show that the Veteran's performance deteriorated when he was in the RVN as well as that disciplinary action via non-judicial punishment and special court-martial frequently was imposed on him there.  Service treatment records reflect that although no psychiatric abnormality was found at his separation clinical evaluation, both adjustment reaction with depression and passive-aggressive personality were diagnosed after the Veteran tried to cut his wrist while in correctional custody in the RVN.

The Veteran further has alleged two in-service stressors from his deployment in the RVN.  First, he contends that he went to meet fellow servicemen friends only to find that at least one was killed, with only his hands remaining on the steering wheel, and one was severely wounded because their vehicle was blown up/booby trapped with explosives.  Second, he contends that he saw 200 plus dead bodies all in a pile.  VA treatment records additionally document the Veteran's reports of seeing explosions, loss of life of comrades/friends and civilians, and injuries; suffering rocket attacks; sustaining minor injuries himself when the guard tower he was in toppled due to an enemy rocket; and Viet Cong trying to overrun his compound while he was on guard duty such that they took and returned fire and that he shot them.  They also document his denial of specific combat.

A formal finding was made in March 2007 that the Veteran had not supplied enough information to attempt to have his two alleged in-service stressors corroborated by the U.S. Army and Joint Services Records Research Center.  Yet such corroboration sometimes is not necessary, as set forth above.  The Veteran's lay testimony alone specifically is sufficient, provided that certain requirements are met, if he engaged in combat with the enemy and his claimed in-service stressor is related to his combat or if his claimed in-service stressor is related to fear of hostile military or terrorist activity.  

The Veteran's lay testimony regarding whether or not he engaged in combat with the enemy is contradictory.  At first glance, there is nothing to show combat from his service personnel records to include the medals he received as reflected on his DD-214.  The Veteran's two alleged in-service stressors as well as some of his contentions included in VA treatment records are related to fear of hostile military or terrorist activity, however.  See 38 C.F.R. § 3.304(f)(3) (2011) (defining fear of hostile military or terrorist activity to mean that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity, of the Veteran or others and responded with a psychological or pscyhophysiological state of fear, helplessness, or horror and identifying vehicle-imbedded explosive devices, incoming artillery, rocket, or mortar fire, and small arms fire as examples of such events or circumstances).  At least some of these alleged in-service stressors/contentions appear to be consistent with the places, types, and circumstances of serving in the RVN.  There further appears to be no clear and convincing evidence to indicate that at least some did not occur.  

The above raises questions which must be answered before adjudication can proceed.  The precise nature of the Veteran's current acquired psychiatric disorder is unclear.  Specifically, it is unclear whether or not this disorder includes PTSD diagnosed in conformity with the DSM-IV.  If DSM-IV PTSD is included, an unanswered question is whether or not a VA or VA-contracted psychiatrist or psychologist can confirm that any of the Veteran's alleged in-service stressors/contentions both is adequate to support the diagnosis of PTSD and is related to his symptoms.  If DSM-IV PTSD is not included, or if it is included and some other acquired psychiatric disorder also is included, whether there is a nexus to the Veteran's service is another unanswered question.  

A medical examination performed by a VA or VA-contracted psychiatrist or psychologist and complete with opinions concerning each of the aforementioned questions accordingly is needed.  Thus, a remand is required so that this can be undertaken.

Regarding hearing loss and tinnitus, recent VA treatment records document hearing loss arising to the level of a disability in both ears.  See 38 C.F.R. § 3.385 (for VA purposes, impaired hearing is considered a disability when:  (i) the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, (2) the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater, or (iii) speech recognition scores using the Maryland CNC Test are less than 94 percent).  These records also document the Veteran's complaint of tinnitus.  

Although service treatment records do not show that the Veteran experienced any audiological problems to include hearing loss and tinnitus, he has indicated that he had in-service noise exposure without ear protection from gunfire, artillery such as Howitzers, and rocket attacks.  He further has indicated that the ringing in his ears began during service in the RVN and has continued ever since, gradually developing from intermittent to constant.  The Veteran has stated with respect to hearing loss that he has had constant bilateral hearing loss since he returned from the RVN.  He also has stated that he was told he had significant high-pitched hearing loss at a job physical approximately a year and a half following service.  

It is undisputed that the Veteran is competent regarding the above.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  At first glance, his credibility is not questioned.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995).  There thus is some evidence that he suffered an in-service audiological event or injury as well as that his current hearing loss and tinnitus may be associated therewith.  

Yet more evidence is needed in order for adjudication to be undertaken.  Specifically, sufficient evidence such as competent medical evidence concerning whether there is an association between the Veteran's current hearing loss and tinnitus and his service, to include any in-service audiological event or injury that occurred during this service, is lacking.  

Therefore, an appropriate VA medical examination complete with medical etiology opinions is required.  A remand is necessary so that this action can be completed.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran via letter of the requirements for establishing service connection specifically for PTSD.  This shall include information on what constitutes credible supporting evidence that a claimed in-service stressor occurred, to include the relaxation of this requirement in certain circumstances effective July 13, 2010.

2.  Attempt to obtain and associate with the claims file complete copies of any SSA determination(s) and the records that served as the basis for such determination(s) that exist regarding the Veteran.  All efforts in this regard, and all responses received, shall be documented in the claims file.

3.  Review the claims file and undertake any additional records development indicated.  This shall include obtaining and associating with the claims file updated VA treatment records, if any, regarding the Veteran.  This also shall include obtaining and associating with the claims file, after securing any necessary authorization, additional pertinent records identified by him during the course of this remand.

4.  After completion of all of the above development, arrange for the Veteran to undergo an appropriate VA examination by a VA or VA-contracted psychiatrist or psychologist regarding any acquired psychiatric disorder (to include but not limited to PTSD, depression, and panic disorder with agoraphobia) found to be present.  The claims file shall be made available to and reviewed by the examiner.  

The examiner then shall obtain from the Veteran a full history of his experiences in the RVN and a thorough description of his past and current psychiatric symptoms.  All tests, studies, or evaluations deemed necessary next shall be performed.

Thereafter, the examiner shall diagnose in conformity with the DSM-IV all acquired psychiatric disorders manifested by the Veteran.  Comment shall be made regarding the other diagnoses of record in doing so.

The examiner finally shall opine with respect to etiology of the diagnosed acquired psychiatric disorders.  If PTSD is diagnosed, the examiner specifically shall opine for each of the alleged in-service stressors/contentions related to fear of hostile military or terrorist activity (both old and any newly alleged) as to whether it is at least as likely as not (a 50 percent or greater probability) that the stressor/contention:  (1) is adequate to support the Veteran's diagnosis of PTSD and (2) is related to his symptoms.  If an acquired psychiatric disorder other than PTSD is diagnosed, the examiner specifically shall opine for each as to whether it is at least as likely as not (a 50 percent or greater probability) that it was incurred in or otherwise is related to the Veteran's service, to include the diagnoses of adjustment reaction with depression and passive-aggressive personality made therein.  A complete rationale, to include specific comment on the pertinent medical and lay evidence of record, shall be provided for each opinion rendered.  

All of the above actions shall be documented fully in an examination report.

5.  After completion of the development in paragraphs 2 and 3, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset, and etiology of any hearing loss and/or tinnitus found to be present.  The claims file shall be made available to and reviewed by the examiner.  

The examiner then shall obtain from the Veteran a full history of his noise exposure and a thorough description of his past and current audiological symptoms, including the effects of such symptoms on his occupational functioning and daily activities.  A Maryland CNC controlled speech discrimination test and a pure tone audiometry test, along with all other tests, studies, or evaluations deemed necessary, next shall be performed.

Thereafter, the examiner shall diagnose all hearing loss and/or tinnitus disabilities manifested by the Veteran.  For each such disability, the examiner finally shall opine with respect to etiology as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability had its onset during service or otherwise is related to service, including to any noise exposure therein.  A complete rationale, to include specific comment on the pertinent medical and lay evidence of record, shall be provided for each diagnosis made and etiology opinion rendered.  

All of the above actions shall be documented fully in an examination report.

6.  Finally, readjudicate the issues of entitlement to service connection for an acquired psychiatric disorder, for hearing loss, and for tinnitus.  If this benefit is not granted for one or more of these issues, the Veteran and his representative shall be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the issues the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


